DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 03/11/2021 have been entered. The amendments canceled claims 4 and 7, and added new claims 8-11. Therefore, claims 1-3, 5-6 and 8-11 are pending in the application.
Response to Arguments
Applicant’s arguments filed 03/11/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 and claim 6 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bozalina et al. (US 2016/0185603 A1) for claim 1, and a new grounds of rejection is made under 35 U.S.C. 112(b) for claim 6, both of which are necessitated by applicant’s amendments. See the current rejections set forth below. 
Specification
The specification is objected to as failing to provide proper antecedent basis – in accordance with 37 CFR 1.75(d)(1) and MPEP § 608.01(o) – for “a technique selected from scanning electron microscopy and transmission electron microscopy, optionally in conjunction with x-ray diffraction” (clm. 1) and “the ball milling speed is up to 150 rpm” (clm. 9). Correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 8/1-11/3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(a) for being dependent on a rejected base claim.
Regarding claim 1: the recitation “a technique selected from scanning electron microscopy and transmission electron microscopy, optionally in conjunction with x-ray diffraction” appears to be new matter as the last line of page 10 of the specification states that all three techniques are used.
Regarding claim 9: the recitation “the ball milling speed is up to 150 rpm” appears to be new matter as the specification only provides support for speeds of 140, 150 and 160 rpm (see pg. 8, ln. 2, 21; pg. 18, ln. 31; pg. 19, ln. 23). The phrase “up to 150” includes everything from 0-150. Therefore, any speeds besides 140, 150 and 160 rpm are new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6 and 8/1-11/3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the phrase “suitably adjusting” renders the claim indefinite because the metes and bounds of the term have not been set forth. What may be suitable to one skilled 
Further, the claim recites “the nanosheets…are confirmed as having been produced, as needed”. It is unclear what is meant by “as needed” (ln. 8). Is that intended to mean that confirmation is needed or that the production of the nanosheets is confirmed if it needs to be confirmed? Examiner suggests deleting the phrase “as needed”.
Regarding claim 5: it is unclear if the “mixture of gases” is intended to include the “reactive gas” selected in claim 1 or if the mixture is additional to the reactive gas.
Regarding claim 6: it is unclear if the “mixture of materials” is intended to include the “bulk crystalline material” of claim 1 or if the mixture is additional to the bulk crystalline material.
_________________________________________
Examiner notes that no art has been applied to claims 5-6; applicant is required to clarify the claims in compliance with 35 U.S.C. 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8/1-11/3 are rejected under 35 U.S.C. 103 as being unpatentable over the non-patent literature of Jeon et al. ('Large-Scale Production of Edge-Selectively Functionalized Graphene Nanoplatelets via Ball Milling and Their Use as Metal-Free Electrocatalysts for Oxygen Reduction Reaction'), in view of Jeon et al. (US 2013/0018204 A1), hereinafter ‘Jeon-204’, and further in view of Bozalina et al. (US 2016/0185603 A1), hereinafter ‘Jeon’, ‘Jeon-204’, and ‘Bozalina’, respectively.
Regarding claim 1: Jeon discloses A process for producing nanosheets (“nanoplatelets”) from a bulk material (“graphite”), the process comprising ball milling the bulk material in a reactive gas (Abstract, “ball milling graphite in the presence of hydrogen, carbon dioxide, sulfur trioxide, or carbon dioxide/sulfur trioxide mixture”), wherein the nanosheets are confirmed as having been produced, as needed, by a technique selected from scanning electron microscopy and transmission electron microscopy, optionally in conjunction with x-ray diffraction (pg. 1388, ¶ 1, “TEM”, which is transmission electron microscopy, is used to analyze the produced “few-layered GnPs”, i.e. graphite nanoplatelets).
Jeon is silent regarding the nanosheets being produced from a crystalline material having a layered structure.
However, Bozalina teaches a process of ball milling layered crystalline graphite to shear the layers of the graphite to produce nanosheets (Abstract, ln. 9-11; ¶ [0073] on pg. 9 in ln. 12-17, “thickness [of the layers of graphite] can decrease to the range of about 1 nm to about 5 nm”, thereby forming nanosheets).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Jeon’s graphite in layered crystalline 
Jeon is also silent regarding the reactive gas being selected from ammonia and a hydrocarbon.
However, Jeon-204 is the same author as that of Jeon and both references teach an identical process for manufacturing edge-functionalized graphitic material (Abstract), and Jeon-204 additionally teaches an embodiment in which graphite is pulverized (milled) in the presence of ammonia gas for 48 h to obtain graphitic material functionalized at the edge with NH2 ([0058]). Further, Jeon-204 teaches that combinations of ammonia and hydrocarbons such as methane and ethane may also be used (also see ¶ [0029], “atmospheric agents may include all compounds in the form of a gas phase that comprise carbon compounds”; ¶ [0030], “gas phase agents may include…methane, ethane…ammonia”; ¶ [0031], “atmospheric agents may include combinations of one or more materials of…gas phase having the same or different properties”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon such that the milling of graphite is performed in the presence of ammonia and/or hydrocarbons, thereby obtaining graphitic material that is functionalized at the edge with NH2, as taught by Jeon-204 above.
Jeon is also silent regarding wherein the nanosheets (i) are produced by suitably adjusting one or more ball milling parameters selected from milling time, milling speed, milling ball size and milling ball-to-bulk crystalline material weight ratio, (ii) have a thickness of less than 10 nm.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotation speed of Jeon’s mill to be adjustable in order to obtain a desired reduction in thickness of the graphite layers which will result in a desired increase in aspect ratio thereby ensuring a high quality product having a thickness of the nanosheets that is less than 10 nm, as taught by Bozalina. NOTE: even though Bozalina does not use the term nanosheet(s), because the thickness of the graphite layers of Bozalina meet the requirements of the claim – namely, less than 10 nm – then the layers are, for all intents and purposes, nanosheets.
Regarding claim 2, which depends on claim 1: Jeon discloses wherein the material is selected from graphite, boron nitride, molybdenum disulphide or tungsten disulphide (Abstract, “graphite”).
Regarding claim 3, which depends on claim 1: the modification of Jeon in view of Jeon-204 set forth in claim 1 above teaches wherein the reactive hydrocarbon gas is selected from ammonia, methane, ethane, ethene, ethyne and propane (see ¶ [0030] and claim 7 of Jeon-204, “methane, ethane” and “hexane”).
Regarding claim 8/1, 8/2, 8/3: the modification of Jeon, in view of Jeon-204 and Bozalina, set forth in claim 1 above is silent regarding wherein the ball milling takes place for less than 30 hours.
However, Jeon-204 further teaches that the milling takes place “preferably for 20-72 hours”.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon such that the milling takes place for less than 30 hours, as taught by Jeon-204, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Regarding claim 9/1, 9/2, 9/3: the modification of Jeon, in view of Jeon-204 and Bozalina, set forth in claim 1 above is silent regarding the ball milling speed is up to 150 rpm.
However, Jeon-204 further teaches that the milling takes place “preferably…with rates of 100 to 2,000 rpm.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon such that the milling takes place with speeds up to 150 rpm, as taught by Jeon-204, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Regarding claim 10/1, 10/2, 10/3: the modification of Jeon, in view of Jeon-204 and Bozalina, set forth in claim 1 above is silent regarding wherein the milling ball size ranges form 1-25 mm in diameter.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon such that the average size of the milling balls is about 5 mm, as taught by Bozalina, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Regarding claim 11/1, 11/2, 11/3: the modification of Jeon, in view of Jeon-204 and Bozalina, set forth in claim 1 above is silent regarding wherein the milling ball-to-bulk crystalline material weight ratio ranges from 5:1 to 20:1.
However, Bozalina further teaches that the “ball milling process can be carried out efficiently when the grinding media (e.g., the milling balls) are proportional to the crystalline graphite. The proportionality can be in weight, size, volume, density, etc.” (¶ [0057]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jeon such that the milling ball-to-bulk crystalline material weight ratio ranges from 5:1 to 20:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill and/or experimentation in the art (MPEP 2144.05).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/JARED O BROWN/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725